DETAILED ACTION
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 9, 12 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 10,031,774).

Referring to claims 1, 9 and 19, Chen discloses a computer-implemented method of scheduling tasks (fig. 5, steps 500) in a processor (fig. 1, system 100), the method comprising:
	receiving, at a scheduler (fig. 1, scheduler 124), a plurality of tasks (fig. 2, jobs 202/204/206) that are ready to be executed;
	adding the received tasks to a task pool (fig. 4, job queue; 3:2-17); and
	in response to determining that an additional task (fig. 6, any of jobs 602/604/606) can be executed by the processor, selecting a task (fig. 4, combination of computing jobs 406) from the task pool based on a comparison (fig. 5, compare resource threshold 508) of:
a) indications of resources used by tasks being executed (fig. 5, available/used computing resource 506; 14:20-22, real-time resource available for scheduling) and 
b) indications of resources used by individual tasks (fig. 5, resource required for job 502/504) in the task pool; and
	executing the selected task (fig. 5, execute the job combination 512).

	As to claims 4 and 12, Chen discloses the method of claim 1, wherein each task has an associated list of resources (fig. 2, list of resources under job phases) used by the task, and selecting a task (fig. 4, select job from job queue) from the task pool having one resource in common (fig. 2, such as CPU, memory, exp. duration) with one of the tasks being executed.

	As to claims 7 and 15, Chen discloses the method of claim 1, wherein the task is selected based on the comparison of indications of resources and one other criterion (fig. 2, such as exp. duration of each job phase).

Allowable Subject Matter
Claims 2-3, 5-6, 8, 10-11, 13-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Those additional features to enable task selections as recited in claims 2, 5-6, 8, 10-11, and 13-16. Those features clarify the approaches of how the tasks are selected from task pool for execution such that they are not found in any prior art in records. 

Response to Arguments
Applicant’s arguments have been fully considered, but they are not deemed to be persuasive.
Applicant argues that Chen does not disclose “selecting a task from a task pool based on a comparison of 1) indications of resources [has been] used by tasks being executed, and 2) indications of resource [will be] used by individual tasks in the task pool” as required in claims (p.7).
Chen discloses a comparison of 1) a threshold resource amount resource as available/unavailable with 2) total amount of the computing resource. Chen discloses selecting a suitable combination for jobs based on resource availability (fig. 5). Such resource availability requires knowledge of resource unavailability. Moreover, the claim term “being executed” is unspecific, and Chen’s scheduling, such as step 502/504/506/508, can all be considered as part of instruction executing steps.
The claim rejection made under 35 USC 112 has been withdrawn. The claim 17 is considered as a dependent claim. 
The unusual style of “a parallel processing unit configured to perform the method of claim 1” is viewed as “the method of claim 1, comprising a parallel processing unit configured to perform the steps of scheduling tasks in a processor” in view of fee schedule paid at filing. In particular, the claim is considered equivalent to having preamble - “the method of claim 1 …” 
Applicant’s arguments, filed on 7/22/2022, appeared directing the claim 17 into an independent apparatus claim with preamble of “a parallel processing unit …” Applicant stated the claim infringement occurs when the apparatus is configured for the claimed method steps. Applicant’s arguments made the entire independent claim 1 as a functional language after a preamble of claim 17.
While having functional language per se does not make claim 17 indefinite, an apparatus claim must define the invention in terms of what it is rather than what it does. Therefore, the claim 17 is not suitable to be viewed as an apparatus claim merely with a consideration of preamble. Further, an apparatus claim with single element of method step has held as indefinite (Rembrandt Data Techs v. AOL, Fed. 2011). Such an unusual style was considered as Beauregard style independent claims while defendant failed to establish arguments for such claim as a dependent claim under 35 USC 112, p.4 (Uniloc v. Google, E. Texas, 2020). A prosecution history by Examiner would assist court to determine the claim status as an independent claim or a dependent claim (Washington Research Foundation v. Sanofi, WD Washington, 2018).
Should applicant wish to keep claim 17 as an independent claim, examiner suggests applicant rewrite the claim 17 to conform with an apparatus claim requirements, along with corresponding fees. Appropriate clarification for the prosecution record has been made herein.

Conclusion
This action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire in three months from the mailing date of this action.  In the event a first reply is filled within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182